Citation Nr: 1021726	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  08-25 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
service-connected scar, left thigh.

2.  Entitlement to service connection for a heart disorder, 
to include as secondary to service-connected malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1939 to 
November 1943.

These matters come to the Board of Veterans' Appeals 
("Board") on appeal from an April 1994 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Pittsburgh, Pennsylvania, which 
denied the Veteran's claims of entitlement to a compensable 
disability evaluation for a scar, left thigh, and service 
connection for a heart disorder.  

In March 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Pittsburgh, 
Pennsylvania RO.  A transcript of that proceeding has been 
associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

1.  Entitlement to a compensable disability evaluation for 
service-connected scar, left thigh.

In an April 1994 rating decision, the RO denied the Veteran's 
claim of entitlement to a compensable disability rating for a 
scar, left thigh.  In May 1994, the RO received the Veteran's 
Notice of Disagreement ("NOD").  In August 2008, the RO 
readjudicated the Veteran's claim and issued a Statement of 
the Case ("SOC").  In August 2008, the Veteran submitted an 
"Appeal to the Board of Veterans' Appeals" ("VA Form 9"), 
perfecting his appeal.  In December 2008, the Veteran was 
afforded a VA examination pursuant to his claim.  The Board 
notes, however, that, although a subsequent rating decision 
was issued in March 2009 (which addressed the disability 
rating for two unrelated skin disorders not currently on 
appeal before the Board, but which were also evaluated during 
the VA examination), the Veteran has not been issued a 
Supplemental Statement of the Case ("SSOC") addressing his 
claim of entitlement to a compensable rating for his scar, 
left thigh.  Accordingly, the claim must be remanded for the 
issuance of an SSOC.

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.  See 38 C.F.R. § 20.1304(c) 
(2009); Bernard v. Brown, 4 Vet App 384 (1993).

2.  Entitlement to service connection for a heart disorder.

The Veteran contends that he has a current heart disorder 
incurred during, and/or related to his active duty service.  
Alternatively, he argues that the condition is secondary to 
his service-connected malaria.  See Board hearing transcript, 
March 2010.  

In this regard, the Board notes that, although the Veteran 
was afforded a VA cardiac examination pursuant to his 
original claim in March 1994, it appears that his service 
treatment records were not reviewed by the VA examiner.  In 
the examination report, the examiner specifically stated 
that, although he was doubtful as to whether there was any 
relationship between the Veteran's past malaria and his then-
current coronary artery disease, he specifically noted that 
his cardiology treatment records had not been made available 
to him pursuant to his review of the claims folder.  

Because it appears, based on the medical evidence of record, 
that the VA examiner's opinion was based on only a limited 
review of the Veteran's claim folder, the Board finds that 
another examination is necessary to obtain an opinion as to 
whether the Veteran has a current heart disorder that is 
either related to service or a service-connected disability.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the weight 
of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated);  see also Barr v. Nicholson, 21 Vet. 
App. 303, 310-11 (2007) (finding as inadequate a medical 
opinion relied upon by the Board where the author of the 
opinion did not review the Veteran's prior medical records).

In addition, it appears that the most recent VA treatment 
reports of record pertaining to treatment for the Veteran's 
claimed heart disorder are dated May 2008.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in its possession, an attempt to obtain 
those reports must be made.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of VA are deemed to be constructively of record, 
they must be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain all available VA treatment 
records pertaining to treatment for the 
Veteran's claimed heart disorder since May 
2008 and associate those records with the 
claims folder.  Any negative response 
should be specifically noted.  

2.  Following completion of the above, 
schedule the Veteran for an examination 
with an appropriate, qualified examiner to 
obtain an opinion as to whether the 
Veteran has a current heart disorder that 
is either related to service or a service-
connected disability.  The complete claims 
folder and a copy of this REMAND must be 
made available to the clinician for review 
in conjunction with the examination, and 
the clinician should specifically indicate 
that it has been reviewed.  The examiner 
should elicit from the Veteran a history 
of his cardiac disorders and 
symptomatology.  All tests and studies 
deemed necessary should be conducted.  For 
any current heart disorder diagnosed, the 
examiner should indicate whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that such disorder is related 
to service, or was caused or aggravated 
(permanent worsening as opposed to 
temporary flare-ups or increase in 
symptoms) by a service-connected 
disability, to included malaria or 
posttraumatic stress disorder ("PTSD").  
Any and all opinions must be accompanied 
by a complete rationale.

It would be helpful if the examiner would 
use the following language, as 
appropriate: "more likely than not," 
(meaning likelihood greater than 50%); 
"at least as likely as not," (meaning 
likelihood of at least 50%); or "less 
likely than not" or "unlikely" (meaning 
there is less than 50% likelihood).

The clinician is also advised that the 
term "at least as likely as not" does 
not mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "at least as likely" 
support the contended causal relationship; 
"less likely" weighs against the claim.

If, for any reason, the clinician is 
unable to offer an opinion without 
resorting to speculation, this should be 
noted and thoroughly explained in the 
report, along with a complete rationale 
for such conclusion. 

3.  Please issue the Veteran and his 
representative an SSOC on the issue of 
entitlement to a compensable evaluation 
for scar, left thigh.  The Veteran and his 
representative should be afforded the 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
consideration.
  
4.  Thereafter, the issue of entitlement 
to service connection for a heart disorder 
should be readjudicated.  If any benefit 
sought on appeal cannot be granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided with 
an SSOC and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 

						(CONTINUED ON NEXT PAGE)



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



